Title: To Thomas Jefferson from Joseph Carrington Cabell, 31 December 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir
Richmond.
31 Decr 1824.
Your two letters of 22d inst one of them covering the Report from Rockfish Gap, have safely arrived, & both of them have received my most attentive consideration. Your private letter has been seen, and will be seen, only by myself. On 29th inst I wrote Mr George Tucker a letter in conformity to your desire, of which the enclosed is a copy. After the most attentive perusal of the other letter, I took the liberty to blot, so as to render illigible, the following passage:—“As to the best course to be taken with Wm & Mary, I am not so good a judge as our colleagues on the spot, they have under their eyes the workings of the enemies of the University, masked & unmasked, and the intrigues of Richmond, which after failing to obtain it in the first instance, endeavor to steal its location at this late hour. and they can best see what measures are most likely to counteract these insidious designs.” I thought this passage calculated to wound the feelings of some of the persons to whom I wished to shew the letter, & to relinquish the defensive posture which I wished to preserve in the eyes of the Genl Assembly. The residue of the letter was just such a paper as I had a strong desire to receive from you, & one calculated to produce a powerful effect. Some days before your letter arrived, Doctor Smith called in my absence, & mentioned to Mrs Cabell that there was a letter in town from Mr Madison approving of the removal of the College, but did not mention the name of the person to whom it was addressed. I called the next morning on Doctor Smith, with the hope of being able to obtain a copy of the letter; but he was not at his lodgings & afterwards left town before I could see him; nor have I been able to hear any thing further of this letter. From the conversation between Mr Madison & myself at the last meeting of our board, I thought it not improbable that such a letter had been written. Its effect on the opinion of members would be very great unless counteracted by an opposite letter from yourself. However disagreeable it would be for such a collision of opinion to appear before the public, yet in the present case the public weal would reader its disclosure unavoidable. Mr Madison’s views had a great influence on my own mind, & favoring my sincere wish to avoid the collision in which I am engaged, with so many friends, for a long time, they shook my previous conclusions, & were instrumental in inducing me to suggest the compromise contemplated when I first arrived in this place. Doctor Smith’s disclosure of his plans before the Committee of Schools & Colleges, & some other disclosures, drove me back to my first impressions on the subject: & have enabled me to neutralize my brother, Mr Nicholas, Judge Carr, Mr Gilmer, & Governor Pleasants. I believe I am correct in saying that these gentlemen are all now in heart with us, after having been very zealous on the other side. I shewed your letter to Mr Johnson with a copy of the passage which I had erased, with a suitable explanation of my motives. His determined support of the removal, made me feel some hesitation in opening to him all our views on this occasion. Yet this candid course seemed preferable to one of reserve & caution, towards one, who has so often cooperated ably & zealously in our cause: & moreover your letter required it. He objected to the course recommended on general grounds of inexpediency, and particularly on that of its incompatibility with the charter. I differed with him & we separated in a friendly manner. I have since shewn your letter to Mr Gordon & Col: Randolph, Mr Loyall, and Mr Bowyer. Col: R. has had it for two days, & has shewn it to many friends, as he assures me, & as I have had some occasion to perceive, with powerful effect. By our exertions we had previously changed the current in some degree: but since the arrival of your letter, I hear a great change has taken place. The bold step of laying hold of and of dividing the funds of the College, is one perhaps, which we shall be unable to take at the present session. The legal difficulties about the charter, and those connected with any division of the state into districts, will probably throw back the subject to some future session. But the scheme makes a great impression. I doubt whether the fact of your opinion on this subject being known, will not do us much more good than harm &  am so much disposed to think so that I authorized Col: Randolph to-day to shew your letter at his discretion. You can scarcely form an idea of the powerful influence which this town had exerted on this subject, & of the excitement which prevails among the warm advocates of the measure. Our leading officers & Judges acted without due reflection in the commencement of the business, & many of them hold on in their career. I trust in God, we shall be able to break down this measure, the ruinous consequences of which I now see in lively colours. The hatred and abuse which I bring on myself you can scarcely imagine. But I know and appreciate your great & good views, & will support you at every sacrifice. Sometimes I sink on my bed exhausted by my reflection & feelings—then animated by the prospect of the future, I spring up with renovated life & vigor. Would to God the seat of Government were transferred to some interior town where the Banks, & other influences of this place could not extend. The 5th Jan: is fixed for the Committee again to take up the subject. In the interim I have drafted for Mr Gordon a resolution relative to the property of the co in which my object is to shew the injustice of giving all to this place Semple is summoned to appear before the Committee when it meets again anticipate some benefit from his presence. Mr  Tyler says if the measure should be rted, the board will try the effect of a new organization—they will set up their table in College, & reestablish their Grammar School—& if they do not succeed—in a few years they will lay their charter on the table of the House of Delegates. This is what I for years past have advised them to do: but of this I could not convince them. Your hand writing & your letters have great effect here. Were you to reinforce your letter to me by another to Mr Loyall, however short, it would have considerable influence. As soon as I hear from Mr T. I will write to you. I need not say that the greater part of this is of a confidential character.Ever & faithfully yoursJoseph C. Cabell